 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRECILIANO TOMAS CHAIDEZ,                         No. 1:17-cv-01098-DAD-GSA
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    CAMACHO, et al.,                                  CERTAIN CLAIMS AND DEFENDANTS
15                       Defendants.                    (Doc. No. 14)
16

17

18          Plaintiff Preciliano Tomas Chaidez is a state prisoner proceeding pro se and in forma

19   pauperis with this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On August 20, 2018, the assigned magistrate judge issued findings and recommendations,

23   recommending that this action proceed only against defendant correctional officer (C/O)

24   Camacho for use of excessive force under the Eighth Amendment, and that all other claims be

25   dismissed from this action based on plaintiff’s failure to state a claim. (Doc. No. 14.) The

26   findings and recommendations were served on plaintiff and contained notice that any objections

27   thereto were to be filed within fourteen days after service. (Id.) To date, no objections to the

28   findings and recommendations have been filed, and the time in which to do so has now passed.
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on August 20, 2018 (Doc. No. 14) are

 6                  adopted in full;

 7          2.      This action now proceeds only against defendant C/O Camacho for use of

 8                  excessive force under the Eighth Amendment;

 9          3.      All remaining claims and defendants are dismissed from this action; and

10          4.      This case is referred back to the magistrate judge for further proceedings,

11                  including initiation of service of process.

12   IT IS SO ORDERED.
13
        Dated:     November 15, 2018
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
